Order filed November 29, 2016




                                  In The

                            Court of Appeals
                                  For The

                        First District of Texas
                                ___________

                          NO. 01-16-00435-CR
                                ____________

                   JONATHAN RAWLINS, Appellant

                                    V.

                    THE STATE OF TEXAS, Appellee


                 On Appeal from the 184th District Court
                         Harris County, Texas
                     Trial Court Cause No. 1471355

                                 ORDER
      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of State’s Exhibits 79 and
80.

      The exhibit clerk of the 184th District Court is directed to deliver to the
Clerk of this court the original of State’s Exhibits 79 and 80, on or before
December 6, 2016. The Clerk of this court is directed to receive, maintain, and
keep safe this original exhibit; to deliver it to the justices of this court for their
inspection; and, upon completion of inspection, to return the original of State’s
Exhibits 79 and 80, to the clerk of the 184th District Court.



                                              PER CURIAM